181 F.3d 1205 (11th Cir. 1999)
UNITED STATES of America, Plaintiff-Appellee,v.J.W. MOORE;  James Moore, a.k.a. "Buster";  Francis Williams, Defendants-Appellants.United States of America, Plaintiff-Appellee,v.Arlutha W. Smiley, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Rosa Mae Smiley Williams, Defendant-Appellant.
Nos. 94-7047, 94-7051 and 94-7055.
United States Court of Appeals, Eleventh Circuit.
July 8, 1999.

Appeal from the United States District Court for the Middle District of Alabama (No. CR-93-310-N);  Ira DeMent, Judge.
Before EDMONDSON and BIRCH, Circuit Judges, and MORAN* Senior District Judge.
Prior Report:  168 F.3d 1234
PER CURIAM:


1
The petition(s) for rehearing filed by appellants FRANCIS WILLIAMS, ARLUTHA W. SMILEY, and ROSA MAE WILLIAMS are DENIED.


2
Footnote 2 in the original opinion, however, is stricken altogether and this language is put in its place as the new footnote 2:


3
The evidence is detailed in Section III, addressing appellants' claims about multiple conspiracies, and in Section VI, where appellants' sentencing claims are addressed.



Note:


*
  Honorable James B. Moran, Senior United States District Judge for the Northern District of Illinois, sitting by designation.